Title: Enclosure: “Detector” to Editor of the New York National Advocate, [ca. 20 October 1818], enclosure no. 1 in John Trumbull to Thomas Jefferson, 23 October 1818
From: “Detector”,Anonymous
To: Noah, Mordecai Manuel


            
              Mr. Editor—
               ca. 20 Oct. 1818
            
            I have lately seen the painting by colonel Trumbull, “representing the Declaration of Independence,” which is said to contain “portraits of forty-seven of the members present in Congress on that memorable occasion.”
            This picture has been drawn by direction of Congress, and is now submitted to public inspection by permission of the government.
            
            It is not my intention to examine the merits of this production as a specimen of the arts. It may, perhaps, be a very pretty picture, but is certainly no representation of the Declaration of Independence. The errors in point of fact, with which it abounds, ought to exclude it from the walls of the capitol, where its exhibition will hereafter give to the mistakes of the artist the semblance and authority of historical truth.
            The manifest intention of Congress, in directing the preparation of this picture, was to perpetuate accurate recollections of one of the greatest events in history, and to hand to posterity correct resemblances of the men who pronounced our separation from Great Britain. In tracing such a sketch, the fancy of the painter has a very limited indulgence. Some latitude is allowed him, as respects design and embellishment; but the very object of his effort enjoins a scrupulous adherence to fact, in all that regards the actors and main incidents of his subject. If he overleaps this boundary, he violates the plain rules of propriety and common sense; and his piece sinks from the grade of a great historical painting into a sorry, motley, mongrel picture, where truth and fiction mingle, but cannot be discriminated. To make the “national painting” in question subservient to a display of the likeness of any American, however distinguished, who was not both a member of Congress and present in that body when Independence was declared, is no less ridiculous than it would be to introduce into it the head of lord Chatham, or that of col. Barre.
            Among “the portraits of forty-seven of the members present in Congress on that memorable occasion,” col. Trumbull has given those of George Clinton of New York, and Benjamin Rush and George Clymer of Pennsylvania.—Now, the truth happens to be, that neither of these gentlemen were present when independence was declared, and never gave a vote for or against the declaration. Mr. Clinton, if I am not mistaken, was appointed a general in June, 1776, and was serving, when Congress pronounced our severance from Great Britain, in a military capacity in the province of New York. Messrs. Rush and Clymer were not elected to Congress until the 20th of July, 1776, that is to say, sixteen days after the final passage of the declaration, and nineteen days subsequent to its approval in committee of the whole. The names of the two gentlemen last mentioned, together with those of James Smith, George Taylor and James Ross, appear among the signatures to the Declaration of Independence in consequence of the following circumstances:—On the 19th day of July, 1776, (the day before the election of Mr Rush, and his associates above mentioned) Congress passed a resolution that each of its members should sign that instrument. It was not, however, engrossed on parchment and prepared for signatures until the 2d of August. The new members from Pennsylvania having taken their seats in the interim, signed the declaration in obedience to the resolution of the house.
            The persons who are believed to have been present when the independence was declared, and whose portraits do not appear in the paintings of col. Trumbull, are—
            Henry Wisner, of Newyork; John Hart, of New Jersey; John Morton and Charles Humphreys, of Pennsylvania; Cæsar Rodney, of Delaware; Thomas Stone, of Maryland; Thomas Nelson, jun. Richard Lightfoot Lee, and Carter Braxton of Virginia; John Penn, of North Carolina; Button Gwinnett and Lyman Hall, of Georgia.
            
            That portraits of these distinguished men are not contained in the piece is not a fault of the artist, who has been unable to obtain accurate likenesses of them. But it is particularly to be regretted, that an authentic representation of Cæsar Rodney, of Delaware, could not have been found to substitute for one of the faces which have no pretensions to a place. To the vote of this gentleman, on the 4th of July, and to the accidental or intentional absence from their seats of Robert Morris, of Pennsylvania, and John Dickinson, also of Pennsylvania, (not of Delaware, as the artist has it in his prospectus,) it is owing that the vote of the states was unanimous in favor of the national charter on its final adoption. The delegates of Delaware present in congress on the 1st of July, when the declaration of independence passed to committee of the whole, were divided in opinion—Mr. Read, one of the attending delegates from that state, being against the measure, and Mr. M’Kean, the other attending delegate, being for it. The vote of Pennsylvania, in committee of the whole, was unfavorable to independence—Mess. Morris, Dickinson, Willing and Humphreys, declaring against it, in opposition to Mess Franklin, Morton and Wilson.
            I have thought proper to offer these few remarks, both because the permission given by the government to exhibit the painting in New York, seems to be an invitation to dispassionate criticism, and because the artist still has time before the removal of his picture, to make it, if practicable, accord with historical truth. To exhibit it in its present form on the walls of the capitol at Washington, would be a severe satire on our ignorance of our own history, and would justly expose our legislative councils to the scoff and sneers of every intelligent foreigner who may visit us. If, with its palpable errors, the painting shall be displayed in congress hall, we would advise that two of the pictures which are intended to accompany it may, with similar propriety, depict Montgomery dictating the capitulation of Yorktown, and Washington dying under the walls of Quebec!
            DETECTOR.
          